Citation Nr: 1234422	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  06-14 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  His decorations include the Combat Infantryman Badge.  
 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2005 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, in which the RO, in pertinent part, denied entitlement to service connection for depressive disorder, NOS, claimed as PTSD.  

In this case, the Board notes that in July 1998, May 1999, and March 2002 rating actions, the RO previously denied entitlement to service connection for PTSD. However, the Veteran was diagnosed with depressive disorder, NOS, at a VA psychiatric examination in April 2005, and the RO subsequently recharacterized the claim as entitlement to service connection for depressive disorder, NOS, claimed as entitlement to service connection for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In this case, the Veteran has been diagnosed with depressive disorder, bipolar disorder, borderline personality disorder, and major depression, along with PTSD.  As such, the Board has recharacterized the Veteran's psychiatric claim as noted on the title page.  

In a July 2010 decision, the Board determined that new and material evidence had been presented, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board then remanded the Veteran's appeal to obtain a medical opinion.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 
The Veteran raised an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities, and entitlement to a disability rating in excess of 10 percent for his service-connected coronary artery disease (CAD) disability.  See January 2011 statement from the Veteran.  Accordingly, the Board REFERS such issues to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran has been awarded the combat infantry badge in acknowledgement of combat service in the Republic of Vietnam.

2.  The Veteran has been diagnosed with PTSD by a VA psychologist based on his fear of hostile military or terrorist activity.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the fully favorable decision, the Board finds that any issue with regard to the timing or content of the notice provided to the Veteran is moot or represents harmless error. 

Discussion

The Veteran contends that his current psychiatric disorders, to include PTSD, are due to his service as an infantryman in Vietnam.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

Under recently-amended regulation, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39843 (July 13, 2010) codified at 3.304(f)(3) (2010).  

The Veteran served on active duty as an infantryman in Vietnam for 12 months between the time frame of October 1966 to October 1968, the Vietnam Era.  See DD Form 214.   

Throughout the record, the Veteran reported experiencing stressors during his service in Vietnam.  Specifically, he reported that he witnessed a helicopter fall from the sky and hit the ground several feet in front of where he was standing, and he watched in horror as several soldiers burnt to death due to the explosion of the aircraft.  See VA examination reports dated in June 1998, August 2001, April 2005, and December 2011.    
  
VA examinations dated in June 1998, August 2001, and April 2005 resulted in diagnoses of depressive disorder, NOS.  The August 2001 and April 2005 VA examiners both indicated that the Veteran's reported stressor (discussed in detail above) had not been verified.  An etiology opinion was not rendered during the aforementioned examinations.       

Social Security Administration (SSA) records dated in 2000 through 2004 demonstrate diagnoses of PTSD, major depressive disorder, and bipolar disorder.  

VA outpatient treatment records dated in 2004 through 2007 contain diagnoses of major depressive disorder, a history of PTSD, and borderline personality disorder.  

In July 2010, the Board remanded the Veteran's claim to obtain a medical opinion of record as to the appropriate psychiatric diagnosis for the Veteran and for an assessment of the etiology of any diagnosed psychiatric disability.

In December 2011, the requested VA examination was provided, and the Veteran was diagnosed with PTSD and recurrent major depressive disorder.  Upon examination and review of the claims file, the examiner noted that the Veteran attributed his PTSD symptomatology, which included difficulty sleeping, flashbacks, nightmares, and hallucinations to stress exposure due to combat activities during service.  The examiner noted the Veteran's combat experiences in Vietnam, to include the aforementioned reported stressor, and stated that the Veteran experienced a fear of hostile enemy activity during his service in Vietnam.  Moreover, the examiner specifically noted that the Veteran met the DSM-IV criteria for PTSD.  The examiner then opined that the Veteran's PTSD was at least as likely as not related to his combat service in Vietnam, as well as to his 20 year career in law enforcement as a police officer in San Juan, Puerto Rico.  The examiner concluded that he could not accurately speculate within a medical degree of probability what portion of the Veteran's PTSD was strictly and exclusively related to his military service; however, stated that it was one component of his overall mental condition.  

The law requires VA to exclude from compensation the effects of non-service connected disability where feasible.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  However, in Mittleider, the Court held that regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus some other diagnosed disability, VA must consider all symptoms in the adjudication of the claim.  

Although Mittleider dealt with an increased rating claim, as opposed to one for service connection, the principle is still applicable here in that the examiner was unable to determine whether military or police service caused the Veteran's PTSD.  As such, the Board concludes that the Veteran's diagnosed PTSD was at least in part the result of his military service.

Thus, the evidence shows that the Veteran has been diagnosed with PTSD by a VA psychologist (December 2011 VA examiner) based on stressors related to his fear of hostile military activity while serving in the Republic of Vietnam.  The Board further finds that the claimed stressor is consistent with the circumstances of the Veteran's service in Vietnam.  Therefore, as described, the requirements for service connection have been met, and service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted. 


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


